department of the treasury internal_revenue_service washington d c i tax_exempt_and_government_entities_division apr plan ein - plan no in re dear this letter constitutes notice that the ruling letter the ruling letter’ dated date modifying the ruling letter dated date granting conditional approval for a 10-year extension for amortizing the unfunded liabilities described in sec_412 of the internal_revenue_code and sec_302 of the employee_retirement_income_security_act_of_1974 has been modified specifically the ruling letter has been modified in substantive part to replace the paragraph on page three immediately below the filing address for copies of the actuarial valuations and schedules mb' with the following sentence if any one of the prior and modified conditions is not satisfied the approval to extend the amortization periods for amortizing the unfunded liabilities shall not apply to any plan_year ending on or after the date the condition is not satisfied it is our understanding that the plan first failed to meet one of the conditions in the ruling letter in the plan_year beginning july extend the amortization periods for amortizing the unfunded liabilities does not apply to the plan_year beginning july __ and all subsequent plan years therefore the approval to itis the plan has been in critical status since the plan_year beginning july our understanding that the plan has not failed any of the requirements in paragraphs or of sec_4971 of the code accordingly no tax under sec_4971 shall be imposed under sec_4971 for the plan_year beginning july and all subsequent plan years in which the plan is in critical status and has not failed any of the requirements in paragraphs or of sec_4971 of the code your authorized representative agreed to this modification by facsimile dated date prior to the modification the first sentence of the replaced paragraph read as follows if any one of the prior and modified conditions is not satisfied the approval to extend the amortization periods for amortizing the unfunded liabilities will be retroactively null and void retroactive to date of course the sentence effectively replaces the first paragraph on page of the ruling letter dated date as well this letter also changes the filing address for copies of the actuarial valuation reports and schedules mb form to the following address internal_revenue_service attn david m ziegler se t ep ra t a2 constitution avenue n w nca-630 washington dc this modification carries out the purposes of erisa and protects participants the failure to provide this modification to the extension would be a substantial risk to the continuation of the plan and would be adverse to participants’ interests when an amortization extension becomes prospectively null and void the following steps must be taken in determining the funding_standard_account as of the beginning of the plan_year in which it becomes prospectively null and void revocation date effective at the revocation date the balance of each extended amortization base would be redetermined as an amount equal to the balance that each extended base would have had if the extension had not been granted hereinafter the redetermined prospective revocation balance for this purpose if as of the revocation date the base would have been fully amortized had the extension not been granted the redetermined prospective revocation balance on account of such base as of the revocation date shall equal dollar_figure there is a one-time charge to the funding_standard_account at the revocation date on account of each extended amortization base equal to the excess of a over b where a is the actual balance of the extended amortization bases determined as if the amortization extension was not null and void on the revocation date note that the balance of each extended amortization base is determined as the prior year’s balance brought forward with interest at the prior year’s valuation interest rate less the prior year’s extended amortization payment brought forward with interest at the prior year’s sec_6621 rate b is the redetermined prospective revocation balance the annual amortization charge at the revocation date for each amortization base that was previously extended shall be redetermined by amortizing each redetermined prospective revocation balance over the remaining amortization period determined without regard to the extension previously granted under sec_412 of the code the resulting amortization charges would be determined using the applicable valuation interest rate at the revocation date note that if the redetermined prospective revocation balance of an extended base is dollar_figure there is no amortization charge with respect to such base at the revocation date at the revocation date the reconciliation account shall be redetermined as if the amortization extension had never been approved your attention is called to sec_431 of the code which provides for an adjustment to the funding_standard_account when a multiemployer_plan leaves reorganization ifa multiemployer_plan is not in reorganization in the current plan_year but was in reorganization in the immediately preceding plan_year any balance in the funding_standard_account at the close of such immediately preceding plan_year shall be eliminated by an offsetting credit or charge as the case may be and shall be taken into account in subsequent plan years by being amortized in equal installments until fully amortized over a period of plan years this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the manager ep classification in baltimore maryland to the manager ep compliance unit in chicago illinois and to your authorized representative pursuant to a power_of_attorney on file in this office if you require further assistance in this matter please contact me id at sincerely yours david m ziegler manager employee_plans actuarial group
